Mandamus.
Motion for a peremptory writ of mandamus made in open court upon filing the return to the alternative writ. None of the allegations made by the petitioner and substantially admitted by the respondent at the several hearings and in the briefs on the question of the issuance of the alternative writ having been denied or controverted, *894and the questions being identical with those previously submitted and decided against the respondent, for the reasons stated in Jiménez v. Reily, 30 P. R. R. 582, the motion is sustained. If the respondent, however, should so move before the 28th of this month (the 29th being the last day of the present term), the peremptory writ shall remain in abeyance until the 1st of October in order to give the respondent an opportunity to apply for a writ of error and prepare the. necessary documents for a review of this decision and for a supersedeas.